          Case 1:21-cv-00586-APM Document 32 Filed 07/27/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 HON. ERIC SWALWELL,

                                 Plaintiff,

                 v.                                     Case No. 1:21-cv-00586-APM

 DONALD J. TRUMP, et al.,

                                 Defendants.


               RESPONSE OF OFFICE OF GENERAL COUNSEL FOR THE
                       U.S. HOUSE OF REPRESENTATIVES

        Pursuant to this Court’s July 7, 2021 Minute Order, the Office of General Counsel for the

U.S. House of Representatives (“Office”) hereby responds to the motion filed by Defendant, the

Honorable Mo Brooks, U.S. Representative for the 5th Congressional District of Alabama,

seeking certification that Representative Brooks was acting within the scope of his office or

employment for the activity put at issue in Plaintiff’s complaint. See Mot. to Certify Defendant

Mo Brooks was Acting Within the Scope of his Office or Employment (July 2, 2021) (ECF No.

20).

        Given that the underlying litigation was initiated by a current Member of the U.S. House

of Representatives individually suing another current House Member individually and does not

challenge any institutional action of the House or any of its component entities, the Office has

determined that, in these circumstances, it is not appropriate for it to participate in the litigation.

Pursuant to the Rules of the House of Representatives, the Office “shall” provide legal assistance

to the House, which includes all Members of the House, “without regard to political affiliation.”
           Case 1:21-cv-00586-APM Document 32 Filed 07/27/21 Page 2 of 3




See Rule II.8(a), Rules of the House of Representatives, 117th Cong. (2021).1 The Office has

adopted this same non-participation approach in other similarly situated litigation arising

between currently serving Members. See, e.g., Boehner v. McDermott, 484 F.3d 573 (D.C. Cir.

2007) (both Members represented by private counsel).

       The Office has been informed that the attached letter from the Chairwoman of the

Committee on House Administration was provided directly to the Department of Justice.



                                          Respectfully submitted,

                                           /s/ Douglas N. Letter
                                          Douglas N. Letter (D.C. Bar No. 253492)
                                               General Counsel
                                          Todd B. Tatelman (VA Bar No. 66008)
                                               Principal Deputy General Counsel

                                          Office of General Counsel
                                          U.S. House of Representatives
                                          5140 O’Neill House Office Building
                                          Washington, D.C. 20515
                                          (202) 225-9700
                                          Douglas.Letter@mail.house.gov

July 27, 2021




       1
         Available at https://rules.house.gov/sites/democrats.rules.house.gov/files/117-House-
Rules-Clerk.pdf.
                                                 2
          Case 1:21-cv-00586-APM Document 32 Filed 07/27/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 27, 2021, I caused the foregoing Response of Office of

General Counsel, U.S. House of Representatives to be filed via the CM/ECF system for the U.S.

District Court for the District of Columbia, which I understand caused a copy to be served on all

registered parties.




                                                     /s/ Douglas N. Letter
                                                     Douglas N. Letter
